Citation Nr: 0914340	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  05-15 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for minimal deformity of the lateral portion of the 
right shoulder.

2.  Entitlement to an effective date earlier than May 19, 
2004, for an award of a compensable schedular rating for 
minimal deformity of the lateral portion of the right 
shoulder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to February 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  The Veteran perfected a timely appeal 
of this determination to the Board.

In June 2006, the Veteran, sitting at the RO, testified at a 
Travel Board hearing before the undersigned Veterans Law 
Judge.  A transcript of this hearing is associated with the 
claims file.  The issue was remanded in October 2007 for 
further development.

The Board also observes that in an August 2001 decision, the 
RO granted the Veteran a temporary total (100 percent) 
disability rating based on a period of convalescence from 
March 16, 2001, to July 31, 2001, pursuant to 38 C.F.R. § 
4.30.  In September 2001, the Veteran, by and through his 
representative, requested that the convalescence period be 
extended to November 1, 2001, noting that he was still 
undergoing rehabilitation therapy and treatment at that time.  
Since the Board is unable to ascertain whether the veteran 
still wishes to seek an extension of the temporary total 
disability rating beyond July 31, 2001, under 38 C.F.R. § 
4.30, this matter is referred to the RO for appropriate 
action , including clarification.

The issue of entitlement to an effective date earlier than 
May 15, 2004, for an award of a compensable schedular rating 
for minimal deformity of the lateral portion of the right 
shoulder is REMANDED to the RO, via the Appeals Management 
Center (AMC), in Washington, D.C.


FINDING OF FACT

The Veteran's minimal deformity of the lateral portion of the 
right shoulder is not productive of motion limited to the 
shoulder level, even when pain is taken into account; nor is 
there objective medical evidence of malunion or nonunion 
without loose movement.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for minimal deformity of the lateral portion of the right 
shoulder have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Code 5203 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before an initial unfavorable decision on a claim 
for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claim for 
a disability rating in excess of 10 percent for minimal 
deformity of the lateral portion of the right shoulder in the 
September 2004 rating decision, he was provided notice of the 
VCAA in June 2004.  The VCAA letter indicated the types of 
information and evidence necessary to substantiate the claim, 
and the division of responsibility between the Veteran and VA 
for obtaining that evidence, including the information needed 
to obtain lay evidence and both private and VA medical 
treatment records.  VA provided the Veteran additional notice 
in March 2006, including generalized notice of as to the 
disability rating and the effective date of an award.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased rating claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that: (1) VA notify the claimant 
that, to substantiate such a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

VA sent the Veteran Vazquez-Flores notice in May 2008, which 
provided the diagnostic criteria under which the claim is 
rated, its application should an increase in disability be 
found, and examples of the types of medical and lay evidence 
that the Veteran may submit (or ask VA to obtain) to support 
his claim for increased compensation.  The Veteran was 
furnished a Supplemental Statement of the Case in January 
2009.  Mayfield and Pelegrini, both supra.

All relevant evidence necessary for an equitable resolution 
of the issue on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes the 
service treatment records, service personnel records, private 
medical records, VA examination and outpatient treatment 
reports, and statements and sworn testimony from the Veteran 
and his representative.  The Veteran has not indicated that 
he has any further evidence to submit to VA, or which VA 
needs to obtain.  There is no indication that there exists 
any additional evidence that has a bearing on this case that 
has not been obtained.

In sum, the Veteran has been provided with ample opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, and the actions taken by VA have 
essentially remedied any defect in the VCAA notice and thus 
results in no prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  Further, the Board finds 
that the Veteran has been afforded a meaningful opportunity 
to participate effectively in the processing of his claim.


II.  Increased Rating for Minimal Deformity of the Lateral 
Portion of the Right Shoulder.

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), which are based on average 
impairment in earning capacity.  Separate diagnostic codes 
identify the earning capacity resulting from disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria for the higher evaluation; otherwise, the lower 
evaluation will be assigned.  38 C.F.R. § 4.7.  Any 
reasonable doubt regarding the degree of disability will be 
resolved in favor of the Veteran.  38 C.F.R. § 4.3.

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are to be considered in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202 (1995). 

When, as here, the Veteran is requesting an increased rating 
for an established service-connected disability, the present 
level of disability is the primary concern and past medical 
reports do not take precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the 
most recent examination is not necessarily and always 
controlling; rather, consideration is given not only to the 
evidence as a whole but to both the recency and adequacy of 
examinations.  See Powell v. West, 13 Vet. App. 31, 35 
(1999).  

The Board also observes that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's minimal deformity of the lateral portion of the 
right shoulder is rated under Diagnostic Code 5203 for 
impairment of the clavicle and scapula.  A 10 percent rating 
is assigned where the impairment is manifested by a malunion 
of the clavicle or scapula or the nonunion of the joint 
without loose movement.  A 20 percent rating is warranted if 
there is nonunion of the joint with loose movement or a 
dislocation of the joint.  38 C.F.R. § 4.71a, Diagnostic Code 
5203.

Shoulder disabilities may also be rated under Diagnostic Code 
5201 based on limitation of motion of the arm.  A 20 percent 
rating is assigned where the impairment limits the motion of 
the arm at shoulder level.  If the Veteran's disability 
results in greater limitation of motion of the arm, the 
ratings depend on whether the disability affects the 
Veteran's dominant or minor side.  Dominant side 
disabilities, as is the case here, under Code 5201, are rated 
30 percent for limitation of the arm midway between side and 
shoulder level, and a 40 percent for limitation of the arm to 
25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 
5201.

The regulations define normal range of motion for the 
shoulder as forward flexion from zero to 180 degrees, 
abduction from zero to 180 degrees, external rotation to 90 
degrees, and internal rotation to 90 degrees.  38 C.F.R. § 
4.71, Plate I.  With forward elevation (flexion) and 
abduction, range of motion for the arm is from the side of 
the body (zero degrees) to above the head (180 degrees) with 
the mid-point of 90 degrees where the arm is held straight 
out from the shoulder.  Id.  With external rotation, range of 
motion for the arm is from the shoulder level (zero degrees) 
to in line with the side of the head (90 degrees).  Id.  With 
internal rotation, range of motion for the arm is from the 
should level (zero degrees) to in line with the side of the 
torso (90 degrees).  Id.

A January 2003 VA treatment record indicates that the Veteran 
has right shoulder pain with decreased range of motion, and 
tenderness to deep palpation was detected.  His motor 
strength was 5/5 for shoulder abduction, elbow 
flexion/extension, wrist flexion/extension, finger and thumb 
abduction, finger/thumb flexion/extension, and hand 
interossei.  The sensory evaluation was intact.  When the 
Veteran was seen on follow-up by VA in July 2003, he 
presented with parathesia of distal upper extremities and 
with bilateral arm and left shoulder pain (3/10), for which 
he took 2 to 2.5 grams of Tylenol for shoulder pain.  In 
December 2003, the Veteran demonstrated forward flexion from 
0 to 140 degrees, abduction from 0 to 150 degrees, and 
external rotation of 40 degrees.  There was no impingement; 
the neurovascular was intact; and no pain on crossed 
adduction was appreciated.  

In a May 2004 written statement, the Veteran's private 
physician noted that the Veteran had chronic pain and very 
limited range of motion from his shoulders and hands.  His 
treatment included bracing, injections, and physical therapy.  
He also noted that the Veteran had carpal tunnel syndrome 
with pain and weakness in his hands and that the Veteran had 
been in physical therapy for years with little improvement of 
his symptoms.  He stated that due to the above-mentioned 
problems, the Veteran would not likely be able to return to 
gainful employment, and definitely not one that requires any 
degree of physical activity. 
 
During a July 2004 VA orthopedic examination the Veteran 
reported pain on movement, which he described to be 4 out of 
a scale of 10 (10 being the worse).  The Veteran related a 
history of two prior surgeries on his right shoulder in 1989 
and 2001; and that his activities of daily living and his job 
were somewhat affected by his disability.  He elaborated that 
repetitive use increased the pain, but there was no 
instability.  He was not using a sling or any assistive 
device.  There was no history of flare-ups or additional loss 
of motion during repetitive use.  He used Motrin for pain.  
Upon physical examination, the VA examiner noted that the 
Veteran was a healthy looking male who did not appear to be 
in pain.  On standing, his posture was good with his 
shoulders symmetrical in position.  The right shoulder 
examination revealed that there was no deformity or any 
swelling.  There was a small surgical scar in front of the 
right shoulder.  There was tenderness about the 
acromioclavicular (AC) joint.  Active and passive range of 
motion revealed abduction 165 degrees with pain at the end 
point.  Forward flexion of 150 degrees with pain.  External 
rotation of 75 degrees with pain and internal rotation of 80 
degrees.  The grip strength was adequate.  The sulcus sign 
and apprehension tests were negative.  X-rays studies 
revealed status post-surgery, resection of the lateral end of 
the clavicle.  There was no evidence of any deformity of the 
"lateral portion of the right shoulder" and no evidence of 
arthritis.  The diagnosis was of a history of injury to the 
right shoulder followed by two surgeries.  The VA examiner 
commented that there was evidence of minor limitation of 
motion with pain, and x-ray evidence of resection of lateral 
end of the clavicle with minimal deformity of the lateral 
portion of the right shoulder.

A July 2005 VA treatment record indicates that the Veteran 
complained of shoulder pain.  The physical examination of the 
right shoulder revealed no visible or palpable deformity.  
The range of motion was within normal limits.  The x-rays 
were normal.

The Postal Service records reflect that the Veteran has a 
history of bilateral shoulder surgery and bilateral carpal 
tunnel syndrome, and that he did not work because of the pain 
in his hands.  The United States Postal Service Occupational 
Health Nurse Consultation Report, dated March 2004, indicates 
that the Veteran received consultation for bilateral carpel 
tunnel syndrome; bilateral shoulder, torn rotator cuff; and 
post traumatic stress disorder.

The Veteran contends that he is not able to lift either arm 
above his head without a loud crunching sound or severe pain.  
(See Notice of Disagreement, dated November 2004).  He has 
also testified to the effect that he has worked as a disc 
jockey (DJ) and has had to hire assistants to help him carry 
music equipment.  (See June 2006 Travel Board Hearing 
Transcript, p. 4).

From this medical and lay evidence, the Board determines that 
the Veteran is not entitled to an increased rating.  The 
Veteran's condition is primarily manifested by pain on motion 
and tenderness in the right shoulder joint.  X-rays confirm 
status post-surgery with resection of the lateral end of the 
clavicle, which is compensated by the 10 percent rating under 
Diagnostic Code 5203.  However, the current medical record 
contains no confirming evidence of dislocation or nonunion 
with loose movement, or of malunion or nonunion of the 
humerus, so he is not entitled to an increase rating under 
Diagnostic Code 5203 or 5202.  The right shoulder joint is 
not productive of motion limited to the shoulder level, even 
when pain is taken into account, which the Veteran has 
admitted in the November 2004 Notice of Disagreement, where 
in he stated he could lift his arms over his head, albeit, 
with pain and noise.  Hence, he is not entitled to an 
increased rating under Diagnostic Code 5201.  As the medical 
record contains no evidence of ankylosis, he is not entitled 
to an increased rating under Diagnostic Code 5200.

Also, the Veteran has motion well over the shoulder level 
with no additional functional loss due to pain, fatigue, 
weakness, or lack of endurance to warrant a rating greater 
than 10 percent.  According to the medical evidence, the 
Veteran is minimally affected in regard to activities of 
daily living and work.  (See July 2004 VA Examination Report 
and July 2005 VA Outpatient Examination Report, showing minor 
limitation of motion and a full range of motion, 
respectively).  Upon examination, it is clear that the 
Veteran is capable of fully moving his right shoulder with 
occasional pain.  The actual deformity and complaints of 
pain, especially during flare-ups, are compensated by the 
current rating.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 
supra.

Lastly, an extraschedular rating is for consideration where 
there exist such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, such 
as to render impractical the application of the regular 
schedular standards.  38 C.F.R.      § 3.321(b)(1).  Clearly, 
due to the nature of the Veteran's right shoulder condition, 
interference with the Veteran's employment is foreseeable.  
However, the record shows that the Veteran has not been 
hospitalized since 2001 for his right shoulder condition, and 
thus frequent periods of hospitalization has not been 
demonstrated.  Moreover, the Veteran testified that he was 
gainfully employed at the June 2006 Travel Board Hearing (BVA 
Hearing Transcript, June 2006, p. 3), which directly 
contradicts the May 2004 private physician's statement 
suggesting that the Veteran would not likely be able to 
return to gainful employment.  As such, the record does not 
reflect interference with employment due to his right 
shoulder condition to a degree greater than that contemplated 
by the regular schedular standards, which are based on the 
average impairment of employment.  Accordingly, in the 
absence of such factors, the Board determines that the 
criteria for submission of consideration of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) are not met.

The Board finds that the Veteran's disability has been no 
more than 10 percent disabling at least for the period since 
the filing of his claim for increase, so his rating cannot be 
"staged" because this represents his greatest level of 
functional impairment attributable to this condition at least 
for the period since the time of filing.  Hart, supra.
 
Overall, the evidence does not support an increased rating in 
excess of 10 percent for minimal deformity of the lateral 
portion of the right shoulder, and the claim must be denied.  
38 C.F.R. § 4.7. 


ORDER

Entitlement to a disability rating in excess of 10 percent 
for minimal deformity of the lateral portion of the right 
shoulder, is denied.


REMAND

In correspondence received in May 2005, the Veteran submitted 
a notice of disagreement contesting the propriety of the 
effective date assigned for the compensable (10 percent) 
schedular rating awarded for his service-connected minimal 
deformity of the lateral portion of the right shoulder 
(dominant) in a September 2004 rating decision.  (See VA Form 
9, dated May 2005).  By filing a timely and valid notice of 
disagreement, the Veteran initiated appellate review of the 
effective date element of the claim.  The Veteran has not 
been furnished a Statement of the Case that addresses this 
issue.  Consequently, the Board must remand this issue to the 
RO to furnish a Statement of the Case and to give the Veteran 
an opportunity to perfect an appeal of such issue by 
submitting a timely substantive appeal.  See Manlicon v. 
West, 12 Vet. App. 238 (1999).

Accordingly, this matter is REMANDED for the following 
action:

The RO/AMC should furnish the Veteran a 
Statement of the Case that addresses the 
issue of entitlement to an effective date 
earlier than may 19, 2004, for the award 
of a compensable schedular rating for 
minimal deformity of the lateral portion 
of the right shoulder (dominant).  The 
RO/AMC should return this issue to the 
Board only if the Veteran files a timely 
substantive appeal.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


